Deny Writ and Opinion Filed October 16, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01146-CV

                            IN RE LOUIS T. SHIELL II, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06516

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relator contends the trial judge erred in granting a motion to strike a designation of a

responsible third party. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of

mandamus and motion for temporary relief.




                                                  /Kerry P. FitzGerald/
131146F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE